Citation Nr: 0740350	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for dysentery.


REPRESENTATION

Joseph M. Wisden


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service in the Navy from 
January 1964 to December 1967; and in the Coast Guard from 
July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2007.  A transcript of that 
hearing is of record.

During the veteran's July 2007 Board hearing, he stated that 
his service-connected post-traumatic stress disorder, (PTSD) 
contributed to his problems with alcohol.  In addition, a 
written statement from the veteran received at his hearing, 
indicated that he believed his current low back pain and flat 
feet were related to his time spent in the military.  As 
such, a claim for service connection for low back disability 
and flat feet and a claim of service connection for 
alcoholism secondary to the veteran's service-connected PTSD, 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have sinusitis that is related to 
his military service.

2.  The veteran does not have a dysentery that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have sinusitis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 

2.  The veteran does not have dysentery that is the result of 
disease or injury incurred in or aggravated by active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).
  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004, November 2004 and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC), and a supplemental statement of 
the case, (SSOC) reporting the results of its review of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, inquired 
regarding whether or not the veteran was receiving social 
security benefits, (the RO received a negative response), and 
secured an examination in furtherance of his claim.  In 
addition, the Board notes that although the veteran mentioned 
that he saw a private ear, nose and throat doctor shortly 
after leaving the military, the veteran was unable to recall 
his name or the location of his office.  Without this 
necessary information, it is impossible for VA to assist the 
veteran in obtaining these medical records.  As such, VA has 
no duty to inform or assist that was unmet.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Regarding establishing service connection on a presumptive 
basis, certain tropical diseases, or diseases specific to 
former prisoners of war, including dysentery, may be presumed 
to have been incurred or aggravated during service when 
manifested to a compensable degree within certain periods of 
time following separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309(b).  VA regulations also provide 
that certain diseases associated with exposure to herbicide 
agents may be presumed to have been incurred in service even 
though there is no evidence of the disease in service, 
provided the requirements of 38 C.F.R. § 3.307(a)(6) (2007) 
are met.  See 38 C.F.R. § 3.309(e)(2007).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  Id.

Sinusitis

The veteran contends that his current sinus problems are a 
result of his exposure to herbicides while stationed in 
Vietnam.  In this case, the record shows that the veteran 
served in Vietnam, and therefore, exposure to herbicides is 
conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, sinusitis 
is not one of the diseases noted under 38 C.F.R. § 3.309 as a 
disease having a positive association with herbicide 
exposure, and there is no other medical evidence of record 
attributing the veteran's current sinus problems to herbicide 
exposure.  Therefore, without medical evidence linking the 
veteran's sinusitis to herbicide exposure, the veteran cannot 
be service connected on this basis.

Turning to consideration of service connection on a direct 
basis, the SMRs reveal that the veteran's January 1964 
entrance examination, and December 1967, and April 1976 
discharge examinations, all noted that the sinuses and nose 
were normal.  However, the SMRs contain two references to the 
sinuses, one dated in April 1964 which noted that the veteran 
was experiencing "sinus trouble", and an entry dated in 
September 1976 which noted that the veteran presented 
complaining of sinus congestion, a sore throat, an upset GI 
system, and abnormal bowel movements.

Outpatient treatment records from the Salt Lake City VAMC 
dated from March 2000 through November 2004; and from March 
2005 through May 2005, are completely void of any complaints 
or treatment related to any type of sinus problem, including 
sinusitis.

The veteran was afforded a VA examination in February 2005, 
at which point he reported sinus pain around his eyes, and 
around his teeth in the maxillary sinus area.  He reported 
that the area felt as if it would swell up, causing the pain 
and the pain would last about two to three days.  The veteran 
reported that he went to see an ear, nose and throat doctor 
several times and had his sinuses drained, which did help.  
The veteran also reported that he was diagnosed with a nasal 
polyp that was deemed non-cancerous in 1989, and he had it 
removed but it grew back around 2000, and he had it removed 
again.  Since the nasal polyp was removed, he noted that he 
had been able to breathe better out of his nose, although he 
still occasionally had pressure in the maxillary sinuses 
about three or four times a day, and stated that when this 
happened he usually took Sudafed which seemed to help.  The 
veteran noted that he also gets headaches associated with his 
sinus pain that he described as a sharp pain, usually on the 
right side of the forehead that is about a 7-8/10 in 
severity.  The veteran also noted that his right nostril 
seemed to be constantly getting congested and he was not sure 
if the nasal polyp had grown back.

On examination, the examiner noted that the nasal turbinates 
appeared to be slightly edematous, there was clear to yellow 
drainage bilaterally; oral mucosa was pink, and no lesions or 
nasal polyps were noted in either nostril.  The examiner 
diagnosed the veteran with sinus pain, noting that he 
reported that he gets sinus pressure pain in the maxillary 
sinuses bilaterally, three or four times a year, lasting for 
two to four days; however, the examiner noted that currently 
the veteran did not have any tenderness over the frontal or 
maxillary sinuses at the examination.

Here, there is no medical evidence of a current diagnosis of 
sinusitis.  Although the February 2005 examiner noted that 
the veteran currently experienced sinus pain, and developed a 
nasal polyp on two different occasions which he had had 
removed, the examiner never provided a diagnosis of 
sinusitis.  In addition, the Board notes that although the 
SMRs contain two brief notations related to the veteran's 
sinuses, noting "sinus trouble" in April 1964, and "sinus 
congestion with a sore throat and GI problems" in September 
1976, these two incidents appear to be acute and transitory, 
and more indicative of cold/flu symptoms than of a chronic 
condition because no sinus or nose problems were noted on 
either of the veteran's discharge examinations in either 
December 1967 or April 1976.  Perhaps most significantly, 
there is no evidence of continuity of symptomatology as post-
service outpatient treatment reports from the Salt Lake City 
VAMC, dated from March 2000 through November 2004; and from 
March 2005 through May 2005, do not show any complaints or 
treatment related to sinus problems. 

In sum, the lack of a current diagnosis beyond "sinus 
pain," coupled with the absence of current sinus complaints 
in the outpatient treatment records, and the sinuses being 
documented as "normal" at both discharge examinations, 
reveals that the two brief in-service notations were nothing 
more than acute and transitory; and regardless, the Board 
notes that at no point in the record-(either during service 
or post-service), has the veteran been diagnosed with 
sinusitis.  As such, service connection for sinusitis on 
either a direct basis, or as due to herbicide exposure, is 
denied.
Dysentery

The veteran contends that his dysentery was diagnosed at an 
Army hospital in downtown Saigon, and he stated that while at 
the Hospital, the Army doctor told him that he would never be 
able to get rid of his dysentery.

The veteran's December 1967 and April 1976 discharge 
examinations both describe the abdomen as normal, and the 
only reference in the SMRs to anything related to the GI 
system, is the entry dated in September 1976 which noted that 
the veteran presented complaining of sinus congestion, a sore 
throat, an upset GI system, and abnormal bowel movements.

The record also contains outpatient treatment records from 
the Salt Lake City VAMC dated from May 2002 through May 2005.  
An entry dated in July 2002 noted that the veteran was 
"down" because of his continued problems with dysentery-
chronic diarrhea, since March of this year.  Another entry 
dated in June 2004, included a complaint by the veteran 
stating that he wanted to know if anything could be done 
about his dysentery.  He stated that he got it in Vietnam in 
1968 and the doctor told him that he would never get over it.  
The veteran reported that he never passed blood.  He denied 
constipation, noted that he did not have a lactose problem, 
and he associated exacerbation with stressful situations.  A 
June 2007 VA examination for PTSD noted a past medical 
history of occasional diarrhea with some rectal incontinence.

The veteran was afforded a VA examination in February 2005.  
At this examination, the veteran reported that he contracted 
dysentery in Vietnam in 1967, and that since then he had been 
having recurrent bouts of the dysentery.  He reported that he 
gets a rumbling in his lower abdomen and then has watery 
diarrhea, but reported no blood in his stools.  The veteran 
also reported occasional rectal incontinence, and due to 
this, he carried two spare underwear with him at all times.  
He reported that dysentery happened about two times monthly 
and could increase in frequency with stress, and usually 
lasts for about one to two days.  The veteran reported that 
when he had these bouts of dysentery, he had to be close to a 
restroom.  He noted that in the past he had tried roundup 
charcoal which had helped, but noted that he was not 
currently being treated for his dysentery.  He denied any 
nausea or vomiting and denied significant weight loss or 
gain.

On examination, the examiner diagnosed the veteran with 
diarrhea consistent with irritable bowel syndrome (IBS), 
explaining that the veteran reported that he had chronic 
bouts of "dysentery" that happened twice monthly and lasted 
for one to two days.  He had watery diarrhea and a rumbling 
in his stomach and some fecal incontinence periodically, and 
the examiner noted that these symptoms were consistent with 
IBS.

In this case, there is no medical evidence of record 
diagnosing the veteran with chronic dysentery.  Additionally, 
there is no medical evidence of a nexus between the veteran's 
current gastrointestinal disability and his time spent in the 
military.  Specifically, although the SMRs contain one brief 
notation dated in September 1976, where the veteran 
complained of an "upset GI system" and "abnormal bowel 
movements", these symptoms were accompanied with sinus 
congestion and a sore throat, which, as noted above, suggests 
an acute and transitory illness, most likely cold or flu 
symptoms.  In addition, both of the veteran's discharge 
examinations described the abdomen as normal, which further 
documents the lack of a chronic gastrointestinal condition 
while in service.  Further, the July 2002 entry noting that 
the veteran was "down" because of his continued problems 
with dysentery/chronic diarrhea, is the first post-service 
complaint in the record pertaining to gastrointestinal 
problems.  As such, because there is no evidence of a chronic 
condition in service, and no evidence establishing continuity 
of symptomatology after service or current diagnosis, the 
Board finds that service connection on a direct basis for a 
dysentery is not shown by the evidence of record.

Turning to consideration of service connection on a 
presumptive basis, because of the absence of current 
diagnosis, it cannot be said that there is evidence of a 
dysentery, manifesting to a compensable degree following 
service.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  




ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for dysentery is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


